NUMBER 13-19-00615-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


STALLION PRODUCTION SERVICES, L.P.,                                     Appellant,

                                             v.

LLOYD KULIK,                                                              Appellee.


                   On appeal from the 24th District Court
                         of DeWitt County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes

      Appellant Stallion Production Services, L.P. perfected an appeal from a judgment

entered by the 24th District Court of DeWitt County, Texas, in trial court cause number

17-04-24,142.
       Appellant and appellee Lloyd Kulik have now filed a joint motion to vacate and

remand pursuant to settlement. The motion states the parties have “pursued negotiations”

and “executed final settlement papers” with regard to the disposition of the matters

currently on appeal. The parties request that this Court vacate the trial court’s judgment

without regards to the merits, remand this case to the trial court for rendition of a judgment

in accordance with the agreement of the parties, and discharge the surety from liability

under the supersedeas bond filed in trial court. The parties’ motion complies with Texas

Rule of Appellate Procedure 42.1. See TEX. R. APP. P. 42.1(a)(2).

       Accordingly, the parties’ joint motion is GRANTED. We hereby VACATE the trial

court’s judgment without regard to the merits, DISMISS this appeal, and REMAND the

case to the trial court for rendition of judgment in accordance with the parties’ agreement.

See id. R. 42.1(a)(2)(B), 43.2(e). The supersedeas bond filed by Western Surety

Company is released and all obligations thereon are discharged. Further, in accordance

with the agreement of the parties, costs are taxed against the party incurring same. See
id. R. 42.1(d). Having dismissed the appeal at the parties’ request, no motion for rehearing

will be entertained, and our mandate will issue forthwith.


                                                                 GREGORY T. PERKES
                                                                 Justice

Delivered and filed the
10th day of December, 2020.




                                              2